AGREEMENT TO PURCHASE TECHNOLOGY










THIS AGREEMENT TO PURCHASE TECHNOLOGY (the “Purchase Agreement”) is entered into
this 4 day of January, 2008 (the “Effective Date”) by and between Joseph Latino,
whose address is 902 Ocean Parkway Apt 5F, Brooklyn, New York 11230, Linda
Sharkus, whose address is 400 Fourth Avenue, Belmar, New Jersey, 07719 and
AcquiSci Inc., whose address is 400 Fourth Avenue, Belmar, New Jersey, 07719, or
assigns (hereinafter, the “Buyer”) and LipidViro Tech, Inc., whose address is
1338 Foothill Blvd #126, Salt Lake City, Utah 84108  (the “Seller”).  Buyer and
Seller are sometimes referred to herein individually as a “Party” and
collectively as “The Parties”.




Recitals




A.

Seller is the record owner of certain Technology, as more particularly described
on Exhibit “A” attached hereto and incorporated herein by this reference (the
“Property”); and




B.

Buyer desires to enter into this Purchase Agreement to purchase the Property
upon the terms and conditions provided in this Purchase Agreement; and   




C.

Linda Sharkus is the majority owner and controlling party of Acquis Associates
which has established relationships and agreements with Seller; and




D.

Joseph Latino is the majority owner and controlling party of Geribald
Investments which has certain established relationships and agreements with
Seller; and










Agreement




NOW THEREFORE, in consideration for the “Payment” described below, the promises
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller agrees to sell
to Buyer the Property upon the terms and conditions set forth herein.  




1.

Recitals.  The above Recitals are hereby incorporated herein by this reference.




2.

Agree to Sell.  Seller, in accordance with its respective ownership rights, and
in exchange for the Payment described in Section 3 of this Purchase Agreement,
hereby agrees to sell the Property to Buyer for a purchase price of one dollar
($1.00), and, for Buyers signed Release and Waiver of debts and liabilities in
the form of Exhibit B, and for tender of LipidViro Tech common shares and
warrants pursuant to Section 3.




3.

Buyer Obligations.  Concurrent with the execution of this Purchase Agreement,
Buyer will:





1







1)

Delivered the sum of one dollar ($1.00) to Seller (the “Payment”);

2)

Deliver an executed Release and Waivers substantially in the form of Exhibit B,
from Joseph Latino and Geribald Investments, Linda Sharkus and Acquis
Associates, and any and all entities owned in any way or controlled by either
who have relationships, agreements or obligations with Seller; and, In the event
the within transaction does not close for any reason, the Release and Waiver
referenced herein will become void.

3)

Deliver all Seller’s shares of Common Stock and Warrants [Latino/Geribald
Investments, LLC: 616,000 LPVT common shares; 560,000 Class A warrants; and
560,000 Class B warrants and Sharkus/Acquis Associates: 295,793 LPVT common
shares; and 10,000 Class A warrants to:




LipidViro Tech, 1338 S. Foothill Dr. #126, Salt Lake City, UT 84108.




4.

Seller Obligations.  Concurrent with the execution of this Purchase Agreement,
Seller will:




1)

Deliver executed Assignment for all pending patent applications and provisional
applications identified in Exhibit A;

2)

Deliver all specifications, technical drawings, contact device and system
equipment   prototypes, and research data identified in Exhibit A that are in
Seller’s possession and authorize Buyer to collect and thereafter own items
noted in Exhibit A that are not in Seller’s possession.  Seller affirms that all
items on Exhibit A, except for certain items identified in Numbers Nine (9) and
Ten (10), are in its possession. Seller will utilize best efforts to provide
Buyer with those items identified in Numbers Nine (9) and Ten (10) not in its
possession.  Buyer acknowledges that the contact device and system equipment
prototypes, and certain research data (published and unpublished) identified in
Number Nine (9) and Ten (10) may still reside at BYU. Seller makes no
representation as to the status of these prototypes but affirms through the
consummation of this Agreement, to provide Buyer with written authorization
specifying Buyers ownership of the contact device and system equipment
prototypes, and any related research data.

3)

Deliver an executed Release and Waivers substantially in the form of Exhibit B,
from Seller and any and all entities owned in any way or controlled by it who
have relationships, agreements or obligations with Buyer; and, In the event the
within transaction does not close for any reason, the Release and Waiver
referenced herein will become void.




5.

Closing.  “Closing” shall be deemed to have occurred only when all of the
following have been completed: (a) Buyer and Seller have signed and delivered to
each other (or to the escrow/closing office), all documents and other items
required by this Purchase Agreement and by applicable law; (b) any monies and
securities required to be paid by Buyer according to the Option Agreement,
attached as Exhibit C, and this Purchase Agreement have been delivered to Seller
or to the escrow/closing office, as appropriate, in the form of collected or
cleared funds.





2




6.

Closing Costs.  Buyer and Seller are responsible for their own closing costs.




7.

Agent Fees.  Both Seller and Buyer are self represented and agree there are no
agent or other fees due to any party as a result of this transaction.




8.

Binding Effect.  This Purchase Agreement shall be binding upon and shall enure
to the benefit of the parties hereto and to their respective heirs, successors
and assigns.




9.

Amendment.  This Purchase Agreement may be amended only in writing by the
parties hereto.




10.

Notices.  Except as otherwise expressly stated herein, all notices and demands
made hereunder shall be made in writing and shall be deemed sufficiently given
when deposited in the United States mail, postage prepaid, and addressed to the
respective parties at the address(es) provided in the preamble to this Purchase
Agreement.  Notice shall be deemed to have been given upon the earlier of actual
receipt or three (3) business days after being mailed or hand-delivered with
signed delivery receipt.  After execution of this Purchase Agreement, the
Parties may change the address(es) provided in the preamble to this Purchase
Agreement by first providing written notice of such address change to the other
Party in the manner required herein for giving notice.




11.

Governing Law.  This Purchase Agreement is executed pursuant to and shall be
interpreted and governed for all purposes by the laws of the State of Utah for
which the courts in Salt Lake County, Utah shall have jurisdiction without
giving effect to the choice of laws or conflict of laws rules thereof.  Venue
for any legal action shall be in Salt Lake County, Utah.




12.

Mediation.  The Parties agree that any dispute related to this Purchase
Agreement shall first be submitted to mediation through a mediation provider
mutually agreed upon by Seller and Buyer, and that the Parties shall attempt in
good faith to settle and resolve any issues or disputes that may arise.  Each
party agrees to bear its own costs of mediation.  In the event that the Parties
cannot agree upon a mediation provider, or in the event that mediation does not
resolve the dispute, any Party may proceed to file a court action to resolve the
dispute.




13.

Attorney Fees.  Except as provided in the foregoing paragraph, in case of the
employment of an attorney in any matter arising out of a breach of this Purchase
Agreement, the prevailing Party in any dispute related to such breach shall be
entitled to receive from the other Party all costs and attorney fees through
trial, appeal and to final disposition.




14.

Days of the Week.  If any date for notice or performance herein falls on a
Saturday, Sunday or Federal or Utah State holiday, the time for such performance
shall be extended to 5:00 P.M. on the next business day.  All reference to days
herein refers to calendar days.








3




15.

Authority of Signers.  If Buyer or Seller is a corporation, partnership, trust,
estate, limited liability company, or other entity, the person(s) executing this
Purchase Agreement in its behalf warrant(s) their authority to do so and to bind
Buyer or Seller.




16.

No Partnership.  No provision of this Purchase Agreement shall be construed to
create any type of joint venture or partnership agreement between Buyer or
Seller or any of their respective principals.




17.

Facsimile Transmissions and Counterparts.  Facsimile transmissions of a signed
copy of this Purchase Agreement and the retransmission of any signed facsimile
shall be the same as delivery of an original.  This Purchase Agreement and any
amendments hereto may be executed in counterparts, which taken together shall
constitute one document.




18.

Seller’s Representations and Warranties.  In order to induce the Buyer to enter
into this Agreement and to consummate the transactions contemplated hereby and
thereby as of the date hereof, Seller makes the representations and warranties
set forth below to the Buyer.




i.

The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah.  The Seller has the requisite
corporate right, power, and authority to (i) own or lease and operate its
properties and assets that it purports to own, lease or operate, (ii) conduct
its business as presently conducted; and (iii) perform all its obligations under
agreements to which it is a party.

ii.

To the best of its knowledge, Seller has all requisite capacity to execute,
deliver, and perform this Agreement and to consummate each of the transactions
contemplated hereby and thereby.  This Agreement has been duly executed and
delivered by Seller and constitute the legal, valid and binding obligations of
Seller and are enforceable in accordance with its respective terms, except to
the extent that their enforcement is limited by applicable law, bankruptcy,
insolvency or other laws relating to or affecting the enforcement of creditors’
rights generally and by general principles of equity.

iii.

To the best of Sellers knowledge, the execution, delivery and performance of
this Agreement and the consummation by Seller of the transaction contemplated
hereby and thereby (a) do not violate or conflict with any (i) applicable law,
(ii) governmental authorization, or (iii) organizational document of the company
or any resolution adopted by the board of directors or the stockholders of the
Company.  Seller specifically affirms that a majority of its shareholders have
indicated that they consent to the transaction contemplated herein.

iv.

The Technology being transferred is free of any and all liens, encumbrances and
claims of any third parties.

v.

Seller agrees that in consideration of the promises herein, for a period equal
to 18 months or the longest period permitted by the laws and court decisions in
the State of Utah (which will be identified by Buyer and Seller by the closing
date otherwise this period shall be 18 months) from the date of the transfer of
the Technology, it will not compete, either directly or indirectly, with Buyer
in any manner in any business utilizing the Technology transferred pursuant to
this Agreement.  





4




19.

Exclusivity.  The parties acknowledge that the Buyer shall have the exclusive
agreement to purchase the Technology set out in Exhibit A and/or referenced in
the Recitals of this Agreement and that Seller shall not enter into negotiations
to sell the Technology or offer to sell the Technology to any third party.




IN WITNESS WHEREOF, the parties hereto have signed this Purchase Agreement as of
the Effective Date.







BUYER:
                                                                     SELLER:










/s/Joseph Latino
                                                           /s/Kenneth P. Hamik

Joseph Latino
                                                              Name:  LipidViro
Tech

Individually; for Geribald                                               By:
 Kenneth Hamik, President and CEO

Investments, LLC; and,

AcquiSci Inc.













/s/Linda Sharkus

Linda Sharkus

Individually; for Acquis

Associates, Inc.; and,

AcquiSci Inc.





5




EXHIBIT “A”

TO AGREEMENT TO PURCHASE TECHNOLOGY




The following is a full description of the “Property,” both tangible and
intangible, that is being transferred from the Seller to the Buyer, as set forth
specifically in the PURCHASE AGREEMENT, of which this is an attachment and made
part thereof:




1)

U.S. Serial No. 60/491, 997 filed July 31, 2003




2)

U.S. Serial No. 60/553,774 filed March, 17, 2004




3)

U.S. Serial No. 10/910,439,  filed August 2, 2004




4)

U.S. Serial No. 10/910,485,  filed August 2, 2004




5)

U.S. Serial No. 10/963,139,  filed October 11, 2004




6)

U.S. Serial No. 10/963,477,  filed October 11, 2004




7)

PCT Application No. PCT/US04/025135, filed August 2, 2004




8)

PCT Application No. PCT/US04/025656, filed August 2, 2004




9)

All documents referring to, relating to, concerning or mentioning the subject
matter that is disclosed in the applications referenced in this Exhibit “A,”
including all reports, research data, drawings, vendor or supplier lists, patent
application files and prior art that are in Seller’s possession.




10)

All technical information relating to the technology disclosed in the patent
applications enumerated in this Exhibit “A,” including all prototypes,  all
published and  unpublished research and development information, unpatented
inventions, know-how, trade secrets, and technical data (all data generated by
Seller’s technology from its inception, including but not limited to; cellular,
protein including prion data, and biological and non-biological fluid data.) in
the possession of Seller at the EFFECTIVE DATE of the Option Agreement attached
as Exhibit C.




11)

Provisional application entitled, “Treatment of Cardiovascular Diseases with
Ozone;” filed 5/7/07




12)

Provisional application entitled, “Prion Inactivation with Ozone,” filed 6/26/07




13)

Provisional application entitled, “Treatment of Acute Ischemic Brain Stroke with
Ozone,” filed 9/1/06




14)

Provisional application entitled, “Treatment of Inflammatory Disorders with
Ozone,” filed 6/26/07





6




EXHIBIT B

RELEASE AND WAIVER




(Linda Sharkus, Joseph Latino, Geribald Investments, Acquis Associates, etc),
individually and on behalf of any past and present owners, shareholders,
directors, officers, members, employees, servants, representatives, agents,
attorneys, affiliated entities and persons, subrogees, heirs, executors,
insurers, successors, and assigns (Releasors”), hereby release, acquit, and
forever absolutely discharge LipidViro Tech, Inc 1338 Foothill Blvd, #126, Salt
Lake City, Utah 84108 (“Lipid”) and Lipid’s past and present owners, management
members, employees, servants, representatives, agents, attorneys, affiliated
entities and persons, subrogees, heirs, executors, insurers, successors, and
assigns (the “Lipid Releasees”), from any and all actions, causes of action,
claims, debts, liabilities, accounts, demands, damages, causes, claims for
indemnification or contribution, or any other thing whatsoever whether known or
unknown, suspected or unsuspected, certain or speculative, accrued or unaccrued
that the  Releasors ever had or now have relating to or arising out past
agreements, contracts, obligations and relationships written or verbal with
Lipid, provided, however, that this Release and Waiver shall not apply to
relieve the Lipid of any duties or obligations owed or imposed under the Option
Agreement or Purchase Agreement, nor shall this paragraph apply to extinguish
any rights to which the Lipid is entitled under the same Option Agreement and
Purchase Agreement.




DATED 1/14/08




/s/Kenneth P. Hamik                                         /s/Joseph Latino

For:  LipidViro Tech, Inc.                                  For:  Latino,
Geribald Investments, and AcquiSci Inc.










                                                                        /s/Linda
Sharkus

                                                                        For:
 Sharkus, Acquis Associates, and AcquiSci Inc.





7


